
	
		I
		111th CONGRESS
		2d Session
		H. R. 5452
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a Native American Economic Advisory Council,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Economic Advisory
			 Council Act of 2010.
		2.FindingsCongress finds—
			(1)the United States
			 has a special political and legal relationship and responsibility to promote
			 the welfare of the Native American people of the United States;
			(2)evaluations of
			 indicators and criteria of social well-being, education, health, unemployment,
			 housing, income, rates of poverty, justice systems, and nutrition by agencies
			 of Government and others have consistently found that Native American
			 communities rank below other groups of United States citizens and many are at
			 or near the bottom in those evaluations;
			(3)Native Americans,
			 like other people in the United States, have been hit hard by the deepest
			 recession of the United States economy in over 50 years, causing a significant
			 decline in employment and economic activity across the United States;
			(4)Native American
			 communities have been described as emerging economies and
			 consequently have been stalled in the efforts of the communities to build
			 sustainable growing economies for the people of the communities and are being
			 adversely affected faster than the rest of the United States;
			(5)economic stimulus
			 programs to help Native American communities generate jobs and stronger
			 economic performance will require United States financial and tax incentives to
			 increase both local and expanded investment that is tailored to the unique
			 needs and circumstances of Native American communities;
			(6)the impacts of the
			 ongoing recession and the near collapse of the financial and banking systems
			 require a review of assumptions about the future, the need for new growth
			 strategies, and a focus on laying the groundwork for economic success in the
			 21st century;
			(7)there is a
			 continuing need for direct economic stimulus, including needs for improving
			 rural infrastructure and alternative energy in rural and Native American
			 communities of the United States and providing Native Americans leaders with
			 the tools to create jobs and improve economic conditions;
			(8)in light of the
			 role of Native American communities as emerging markets within the United
			 States, there are opportunities and needs that should be addressed, including
			 consideration of United States support for the pooling of resources to create
			 an Indigenous Sovereign Wealth Fund that is similar to those Funds created
			 around the world to diversify revenue streams, attract more resources, invest
			 more wisely, and create jobs;
			(9)Native Americans
			 should be participants when major economic decisions are made that affect the
			 property, lives, and future of Native Americans; and
			(10)Native Americans
			 should fully participate in rebuilding Native American communities and have
			 necessary tools and resources.
			3.PurposeThe purpose of this Act is to authorize and
			 establish a Native American Economic Advisory Council to consult, coordinate
			 with, and make recommendations to the Executive Office of the President,
			 Cabinet officers, and Federal agencies—
			(1)to improve the
			 focus, effectiveness, and delivery of Federal economic aid and development
			 programs to Native Americans and, as a result, improve substandard economic
			 conditions in Native American communities;
			(2)to build and
			 expand on the capacity of leaders in Native American organizations and
			 communities to take positive and innovative steps—
				(A)to create
			 jobs;
				(B)to establish
			 stable and profitable business enterprises;
				(C)to enhance
			 economic conditions; and
				(D)to use Native
			 American-owned resources for the benefit of members; and
				(3)to achieve the
			 long-term goal of improving the quality of Native American life and living
			 conditions and access to basic public services to the levels enjoyed by the
			 average citizen and community of the United States by the year 2025.
			4.
			 Establishment of Native American Economic Advisory Council
			(a)In
			 generalThere is established
			 a Native American Economic Advisory Council (referred to in this Act as the
			 Council) to advise and assist the Executive Office of the
			 President and Federal agencies to ensure that Native Americans (including
			 Native American members, communities and organizations) have—
				(1)the means and capacity to generate and
			 benefit from economic stimulus and growth; and
				(2)fair access to, and reasonable
			 opportunities to participate in, Federal economic development and job growth
			 programs.
				(b)Members
				(1)In
			 generalThe Council shall consist of 5 members appointed by the
			 President.
				(2)Initial
			 appointmentsNot later than 180 days after the date of enactment
			 of this Act, the President shall appoint the initial members of the
			 Council.
				(3)CompositionOf
			 the members of the Council—
					(A)1 member shall be
			 an Alaska Native;
					(B)1 member shall be
			 a Hawaiian Native; and
					(C)3 members shall
			 represent American Native groups and organizations from other States.
					(4)ChairpersonThe
			 President shall designate 1 of the members of the Council to serve as
			 Chairperson.
				(c)ExperienceEach
			 member of the Council shall be a Native American who, as a result of work
			 experience, training, and attainment, is well qualified—
				(1)to identify,
			 analyze, and understand the attributes and background of successful business
			 enterprises and economic programs in Native American communities and
			 cultures;
				(2)to appraise the
			 economic development programs and activities of Federal agencies in the context
			 of the goals and purposes of this Act; and
				(3)to recommend
			 programs, policies, and needed program modifications to improve access to and
			 effectiveness in the delivery of economic development programs in Native
			 American communities.
				(d)VacanciesA
			 vacancy on the Council—
				(1)shall not affect
			 the authority of the Commission; and
				(2)shall be filled in
			 the same manner as the initial appointments to the Council.
				(e)ExpensesEach
			 Member of the Council shall be allowed travel expenses, including per diem in
			 lieu of subsistence, at the rate authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from the
			 homes or regular places of business of the employees in the performance of
			 services for the Council.
			(f)Staff
				(1)In
			 generalThe Council may, without regard to the civil service laws
			 (including regulations), appoint and terminate an executive director and such
			 other staff as are necessary to enable the Council to perform the duties
			 required under this Act.
				(2)Compensation
					(A)In
			 generalSubject to subparagraph (B), the Council may fix the
			 compensation of the executive director and other personnel without regard to
			 the provisions of chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates.
					(B)Maximum
			 amountThe rate of pay for the executive director and other
			 personnel of the Council shall not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
					(g)Detail of
			 employees
				(1)In
			 generalAn employee of the Federal Government may be detailed to
			 the Council without reimbursement.
				(2)Civil service
			 statusThe detail of an employee shall be without interruption or
			 loss of civil service status or privilege.
				(h)Temporary
			 servicesThe Council may procure temporary and intermittent
			 services in accordance with section 3109(b) of title 5, United States Code, at
			 rates for individuals that do not exceed the daily equivalent of the annual
			 rate of basic pay prescribed for level V of the Executive Schedule under
			 section 5316 of that title.
			(i)Administrative
			 servicesThe Secretary of Commerce shall provide necessary office
			 space and administrative services for the Council (including staff of the
			 Council).
			5.Duties
			(a)In
			 generalThe Council shall advise and make recommendations to
			 Federal agencies on—
				(1)proposing
			 sustainable economic growth and poverty reduction policies in a manner that
			 promotes self-determination, self-sufficiency, and independence in urban and
			 remote Native American communities while preserving the traditional cultural
			 values of those communities;
				(2)ensuring that
			 Native Americans (including Native American communities and organizations) have
			 equal access to Federal economic aid, training, and assistance programs;
				(3)developing
			 economic growth strategies, finance, and tax policies that will enable Native
			 American organizations to stimulate the local economies of Native Americans and
			 create meaningful new jobs in Native American communities;
				(4)increasing the
			 effectiveness of Federal programs to address the economic, employment, medical,
			 and social needs of Native American communities;
				(5)administering
			 Federal economic development assistance programs with an understanding of the
			 unique needs of Native American communities with the objectives of—
					(A)making Native
			 American leaders knowledgeable about best business practices and successful
			 economic and job growth strategies;
					(B)promoting
			 investment and economic growth and reducing unemployment and poverty in Native
			 American communities;
					(C)enhancing
			 governance, entrepreneurship, and self-determination in Native American
			 communities; and
					(D)fostering
			 demonstrations of transformational changes in economic conditions in remote
			 Native American communities through the use of innovative technology, targeted
			 investments, and the use of Native American-owned natural and scenic
			 resources;
					(6)improving the
			 effectiveness of economic development assistance programs through the
			 integration and coordination of assistance to Native American
			 communities;
				(7)recommending
			 educational and business training programs for Native Americans that increase
			 the capacity of Native Americans for economic well-being and to further the
			 purposes of this Act; and
				(8)initiating
			 proposals, as needed, for fellowship and mentoring programs to meet the
			 economic development needs of Native American communities.
				(b)Additional
			 dutiesThe Council shall—
				(1)prepare a
			 compilation of successful business enterprises and joint ventures conducted by
			 Native American organizations, including tribal enterprises and the commercial
			 ventures of Native Corporations (as defined in section 102 of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3102)) in the State of
			 Alaska; and
				(2)periodically
			 sponsor and arrange conferences and training workshops on Native American
			 business activities, including providing mentors, resource people, and speakers
			 to address financing, management, marketing, resource development, and best
			 business practices in Native American business enterprises.
				6.Assessment of
			 impacts of legislative proposals on Native American economic prospects and
			 opportunityIn preparing and
			 communicating the comments and recommendations of the President on proposed
			 legislation to committees and leadership of Congress, the Director of the
			 Office of Management and Budget and the head of a Federal agency shall include
			 an assessment of the impacts of the proposed legislation on the economic and
			 employment prospects and opportunities provided in the proposed legislation to
			 improve the quality of living conditions of Native American communities,
			 organizations, and members to the levels enjoyed by most people of the United
			 States.
		7.ReportsThe Council shall—
			(1)prepare periodic reports on the activities
			 of the Council; and
			(2)make the reports available to—
				(A)Native American communities, organizations,
			 and members;
				(B)the General Services Administration;
				(C)the Office of Management and Budget;
				(D)the Domestic Policy Council;
				(E)the National Economic Council;
				(F)the Council of Economic Advisers;
				(G)the Secretary of the Treasury;
				(H)the Secretary of Commerce;
				(I)the Secretary of Labor;
				(J)the Secretary of the Interior;
				(K)the Secretary of Energy; and
				(L)members of the public.
				
